FORM 10-Q MARCH 31, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period endedMARCH 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number 000-29449 POSITRON CORPORATION (Exact Name of Registrant as specified in its charter) Texas 76-0083622 (State or Other Jurisdiction ofIncorporation or Organization) (IRS Employer Identification No.) 7715 Loma Ct., Suite A, Fishers, IN (Address of Principal Executive Offices) (Zip Code) Issuer’s Telephone Number, Including Area Code:(317) 576-0183 N/A (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesQNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes Q No ¨ Indicate by check mark whether the registrant is a larger accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer¨ Accelerated filer ¨ Non-accelerated filer¨ Smaller reporting company Q Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No Q The numbers of shares outstanding of each of the issuer's classes of common equity, as of May 20, 2009, are as follows: Class of Securities Shares Outstanding Common Stock, $0.01 par value 1 FORM 10-Q MARCH 31, 2009 POSITRON CORPORATION
